DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 08/18/2020. Claims 1-10 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressing member, disposed on a surface of the band member that faces the measured part, expanding due to injection of a fluid during blood pressure measurement and pressing the measured part” in claim 1
“at least one antenna support member, installed on a portion of the surface of the band member that faces the measured part, where the pressing member is not disposed, in a state in which the band member is worn on and is in contact with the measured part” in claim 1
“an antenna element transmitting a measurement signal composed of a radio wave to the measured part and receiving a reflection signal of the measurement signal from the measured part” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a pressing member” is described as a pressure cuff described in paragraph [0054] of the PG Pub US 20200390338 A1 of the Instant Application.
“at least one antenna support member” is not sufficiently described in the Instant Application.
“an antenna element” is described as an antenna shown in Figures 1-2 and paragraph [0039] of the PG Pub US 20200390338 A1 of the Instant Application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and claims depend thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “at least one antenna support member”, however, the Specification and Drawings fails to detail any physical structure describing what the antenna support member actually is. As such the term and claim is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170215748 A1 (hereinafter referred to as “Jang”) in view of US 20190053741 A1 (hereinafter referred to as “Chaudhry”) and US 20040147848 A1 (hereinafter referred to as “Shirasaki”).
Regarding claim 1, Jang, a wrist worn device capable of measuring physiolgocial parameters including blood pressure, teaches a biological information measuring device (abstract), comprising:
a band-shaped band member (115; paragraph [0028]), worn so as to surround a measured part comprising an artery of a living body (as shown in Figure 1, 6a-b);
a pressing member (187; paragraphs [0026]-[0029], [0085]-[0086], Figure 1, 6a-b), disposed on a surface of the band member that faces the measured part, expanding during blood pressure measurement and pressing the measured part (inflates (by air) paragraphs [0026]-[0029], [0085]-[0086], Figure 1, 6a-b; NOTE: the Specification of the Instant Application states that air can be a the pressurizing fluid); and
a pulse wave sensor capable of measuring a pulse wave in order to determine a user’s blood pressure, positioned  on a portion of the surface of the band member that faces the measured part, where the pressing members is not diposed, in a state in which the band member is work on and is in contact with the measured part at a radial artery (130, 135; paragraphs [0026]-[0029]; Figures 1, 6a-b), but does not explicitly teach a pressing member that expands due to injection of a fluid; at least one antenna support member; and wherein the at least one antenna support member has an antenna element transmitting a measurement signal composed of a radio wave to the measured part and receiving a reflection signal of the measurement signal from the measured part.
However, Shirisaki, a blood pressure measuring apparatus, teaches a pressing member that expands due to injection of a fluid (supplies air to inflate cuff; paragraphs [0052]-[0053]; NOTE: the Specification of the Instant Application states that air can be a the pressurizing fluid). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang, to have an air cuff, as taught by Shirisaki, to perform the function of inflating the pressing member. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, Chaudry, a physiological device capable of measuring a users pulse using radio frequency (paragraph [0128]), teaches an antenna support member (paragraphs [0163]-[0166]) and an antenna element transmitting a measurement signal composed of a radio wave to the measured part and receiving a reflection signal of the measurement signal from the measured part (paragraphs [0163]-[0166]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang, in view of Shirisaki, to use radio frequency, as taught by Chaudry, since it would be the simple substitution of one known element (pulse wave sensor of Shirisaki) with another (the radio transmitter/receiver of Chaudry) in order to achieve a predictable result namely a sensor to measure a pulse wave.
Regarding claim 2, Jang, in view of Shirisaki and Chaudry, teaches wherein a plurality of the at least one antenna support member are disposed at predetermined intervals in a direction along the artery comprised in the measured part (teaches wherein a plurality of the sensors are disposed at predetermined intervals in a direction along the artery comprised in the measured part; paragraphs [0026]-[0029]; Figures 1, 6a-b; as taught by Jang; teaches using radio frequency transmitters/receivers antennas; paragraphs [0163]-[0166]; as taught by Chaudry).
Regarding claim 3, Jang, in view of Shirisaki and Chaudry, teaches wherein a plurality of the antenna elements are disposed on one antenna support member at predetermined intervals in a direction along the artery comprised in the measured part (teaches wherein a plurality of the sensors are disposed at predetermined intervals in a direction along the artery comprised in the measured part; paragraphs [0026]-[0029]; Figures 1, 6a-b; as taught by Jang; teaches using radio frequency transmitters/receivers antennas on antenna support members; paragraphs [0163]-[0166]; as taught by Chaudry).
Regarding claim 4, Jang, in view of Shirisaki and Chaudry, teaches wherein a plurality of the at least one antenna support member are disposed at predetermined intervals in a direction orthogonal to the artery comprised in the measured part (paragraphs [0026]-[0029]; Figures 1, 6a-b; as taught by Jang; paragraphs [0163]-[0166]; as taught by Chaudry).
Regarding claim 5, Jang, in view of Shirisaki and Chaudry, teaches wherein a plurality of the antenna elements are disposed on one antenna support member at predetermined intervals in a direction orthogonal to the artery comprised in the measured part (paragraphs [0026]-[0029]; Figures 1, 6a-b; as taught by Jang; paragraphs [0163]-[0166]; as taught by Chaudry).
Regarding claim 6, Jang, in view of Shirisaki and Chaudry, teaches wherein
the band member has, on the surface that faces the measured part, a protrusion whose height is set based on a thickness dimension of the pressing member at the time of contraction (as shown in Figures 1; as taught by Chaudry);
the at least one antenna support member is disposed on the protrusion of the band member (as shown in Figures 1; as taught by Chaudry). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang, in view of Shirisaki, to have a protrusion, as taught by Chaudry, because doing so allows the radio wave transmitters/receivers better be positioned on the user’s skin.
Regarding claim 7, Jang, in view of Shirisaki and Chaudry, teaches wherein
the band member has, on the surface that faces the measured part, a band-shaped recess having a shape corresponding to the pressing member (as shown in Figures 1, 6a-b; as taught by Jang), and a protrusion having a predetermined height for the at least one antenna support member to abut against the measured part (as taught by Chaudry);
the pressing member is disposed in the recess of the band member (as shown in Figures 1, 6a-b; as taught by Jang);
the at least one antenna support member is disposed on the protrusion of the band member (as taught by Chaudry). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang, in view of Shirisaki, to have a protrusion, as taught by Chaudry, because doing so allows the radio wave transmitters/receivers better be positioned on the user’s skin.
Regarding claim 8, Jang, in view of Shirisaki and Chaudry, teaches further comprising:
a control circuit support member (paragraph [0121]-[0122]; as taught by Chaudry), disposed between the band member and the pressing member (paragraphs [0045]-[0048]; [0121]-[0122]; as taught by Chaudry) and electrically connected to the at least one antenna support member (paragraph [0121]-[0122]; as taught by Chaudry), wherein
the control circuit support member at least has:
a transmitting circuit, generating the measurement signal, supplying the measurement signal to the antenna element and causing the antenna element to transmit it as the radio wave (paragraph [0121]-[0122]; as taught by Chaudry); and
a receiving circuit, receiving and detecting the reflection signal composed of the radio wave received by the antenna element (paragraph [0121]-[0122]; as taught by Chaudry).
Regarding claim 9, Jang, in view of Shirisaki and Chaudry, teaches wherein a plurality of the at least one antenna support member are disposed at predetermined intervals in a direction orthogonal to the artery comprised in the measured part (paragraphs [0026]-[0029]; Figures 1, 6a-b; as taught by Jang; paragraphs [0163]-[0166]; as taught by Chaudry).
Regarding claim 10, Jang, in view of Shirisaki and Chaudry, teaches wherein a plurality of the antenna elements are disposed on one antenna support member at predetermined intervals in a direction orthogonal to the artery comprised in the measured part (paragraphs [0026]-[0029]; Figures 1, 6a-b; as taught by Jang; paragraphs [0163]-[0166]; as taught by Chaudry).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792